Title: From George Washington to Brigadier General William Maxwell, 28 December 1776
From: Washington, George
To: Maxwell, William



Sir.
Head Qrs [Newtown, Pa.] December 28th 1776.

As I am about to enter the Jerseys with a considerable force immediately for the purpose of attempting a recovery of that Country from the Enemy, and as a diversion on your quarter may greatly facilitate this event by distracting & dividing their troops, I must request you will collect all the force in your power together, and annoy and distress them, by every means which Prudence can suggest. It will be exceedingly 

proper for you, to use every argument to inspirit and encourage the Militia, as also to prevail on the troops commanded by Col. Vose, to continue longer in service; you may assure the Militia that every effort shall be made to rescue their country from the hands of the Enemy, & that with their concurrence I hope & expect to effect it: It may be urg’d to the Eastern troops with great truth that if a successful opposition is not made to the Enemy in the Jerseys that their Country will not remain long free from the ravages of War.
I have the pleasure to inform you of the success of an enterprise which took effect the 26th Instant, at Trenton; On the night of the preceeding day, I cross’d the Delaware with a detachment of the army under my command, amounting to about 2400: the difficulties arising in the passage of the river, prevented my arriving at the Town so soon as I expected, by which means the attack did not commence till eight OClock when our troops pressed forward with so much ardor, and spirit as never to suffer them to form completely, about seven hundred ran away in the beginning of the action; the rest amounting to 1000 including 31 Officers, after making a feeble opposition, laid down their arms and surrendered themselves prisoners of War; We have taken about one thousand stand of arms, four standards & six pieces of brass artillery with some other stores; I have issued some orders to day for the encouragement of the troops, whose terms are near expiring, which I shall be glad you will immediately communicate to them in your orders. I am Sir Yr Most Obed. Servt.
